Citation Nr: 0017738	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-46 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for dyshidrotic eczema of the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1988 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Portland Regional 
Office (RO) April 1996 rating decision which granted service-
connection for PTSD, and assigned it a 10 percent disability 
evaluation, effective March 13, 1995; and granted service-
connection for dyshidrotic eczema of the feet, and assigned 
it a noncompensable disability evaluation, effective March 
13, 1995. Following receipt of a notice of disagreement 
concerning the evaluations assigned for these conditions, a 
statement of the case was issued in August 1996. In October 
1996, a substantive appeal was received from the veteran, who 
specifically asked for 30 percent evaluations for both PTSD 
and the skin condition of the feet.

In March 1998, the RO increased the evaluation for the 
veteran's dyshidrotic eczema of the feet from 0 to 10 
percent, effective March 13, 1995.  In August 1999, the RO 
increased the evaluation for the veteran's PTSD from 10 to 50 
percent, effective March 13, 1995.  As the veteran had 
requested a 30 percent evaluation for PTSD, the RO has 
considered the veteran's appeal as to PTSD resolved. He was 
so notified in a supplemental statement of the case in August 
1999.  In the absence of disagreement with the currently 
assigned 50 percent evaluation for PTSD, the Board will 
address only the remaining issue on appeal, the evaluation 
for the skin disorder of the feet. 38 U.S.C.A. § 7104 (West 
1991).

In a June 1999 rating decision, the RO denied service 
connection for a hand rash secondary to service-connected 
dyshidrotic eczema of the feet.  In his December 1999 written 
argument, the veteran's representative requested that the 
veteran be afforded another VA medical examination so that it 
could be determined whether the veteran's hand rash was 
secondary to his dyshidrotic eczema of the feet.  This 
request is construed by the Board as a notice of disagreement 
with the RO's June 1999 denial of the veteran's claim of 
service connection for a hand rash secondary to service-
connected dyshidrotic eczema of the feet.  The Board observes 
that the veteran has not yet been provided a statement of the 
case as to this issue.  Thus, review of such issue is 
deferred pending completion of the procedural development 
requested below.

REMAND

The Board notes that, in the December 1999 and June 2000 
written arguments, the veteran's representative requested 
that the issue of entitlement to an evaluation in excess of 
10 percent for dyshidrotic eczema of the feet be remanded so 
that the veteran could be afforded another VA medical 
examination.

The veteran's claim for an increased evaluation for his 
service-connected dyshidrotic eczema of the feet is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) as it is plausible 
or capable of substantiation.  Murphy, 1 Vet. App. at 78.  As 
noted earlier, in general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle, 2 Vet. App. at 629.  
Here, the veteran's contention concerning the severity of his 
dyshidrotic eczema of the feet (within the competence of a 
lay party to report) is sufficient to well ground this claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision on this issue.  In particular, the claims folder 
shows that the veteran last underwent a fee basis medical 
examination to determine the severity of his dyshidrotic 
eczema of the feet in May 1997.  Reexaminations will be 
requested whenever there is a need to verify the current 
severity of a disability, where there has been a material 
change in a disability, or when the current rating may be 
incorrect.  38 C.F.R. § 3.327 (1999).  Since the findings 
rendered in May 1997 are more than three years old, the Board 
finds that a current examination would be of assistance in 
determining the current severity of the veteran's dyshidrotic 
eczema of the feet.  Littke, 1 Vet. App. 90; Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).

In addition, as reported earlier, in December 1999, the 
veteran submitted a notice of disagreement in response to the 
RO's denial of service connection for a hand rash secondary 
to service-connected dyshidrotic eczema of the feet.  A 
statement of the case has not yet been issued on this issue, 
as required by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative statement of the case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

The Board recognizes that the RO attempted to schedule the 
veteran for a VA examination in 1999 without success. The 
accredited representative, however, has noted that the 
veteran has moved three times in the recent past, possibly 
explaining his failure to report. The veteran did report for 
a VA psychiatric examination in July 1999.

In light of the foregoing, a REMAND is needed for the 
following action:

1.  The RO should prepare and send the 
veteran and his representative a 
statement of the case regarding the issue 
of service connection for a hand rash 
secondary to service-connected 
dyshidrotic eczema of the feet.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
dyshidrotic eczema of the feet and hands 
since May 1997.  On securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record) for 
association with the claims folder.

3.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist in order to determine the 
severity of his service-connected 
dyshidrotic eczema of the feet and the 
claimed hand rash.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests should 
be conducted and the results reported in 
detail.  The report of examination should 
contain a detailed account of all 
manifestations of the veteran's 
dyshidrotic eczema of the feet and hand 
rash.  An opinion should be provided as 
to the likelihood that the hand rash, if 
any, is related directly or otherwise to 
the service-connected  dyshidrotic eczema 
of the feet.  Reasons and bases for all 
conclusions should be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for 
dyshidrotic eczema of the feet, as well 
as the issue of service connection for a 
hand rash as secondary to the service-
connected skin condition of the feet.

6.  If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond. If a timely 
appeal of the issue of service connection 
for a hand rash has been received, the 
supplemental statement of the case also 
should include that issue. The case should 
then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




